Citation Nr: 1206849	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for osteoarthritis of the left knee, status-post total knee replacement.

2.  Entitlement to disability rating in excess of 10 percent for left hip bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to December 1960. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted a temporary total evaluation for the Veteran's left knee disability from February 2, 2006, to March 31, 2006, in contemplation of a service-connected disability requiring surgery followed by a one-month convalescent period pursuant to 38 C.F.R. § 4.30; granted a temporary total evaluation from April 1, 2006, to March 31, 2007, for the one year period following the implantation of a prosthetic knee joint pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5055; and, thereafter, assigned a 30 percent evaluation, effective April 1, 2007.  In September 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge. 

The Board remanded this case for additional development in March 2011, specifically so that another VA examination could be provided to address the present severity of the left knee disability with left hip bursitis, a VA notice letter could be sent, and so that additional records could be obtained.  The directives of the Board remand were substantially complied with, as discussed in more detail below.

During the pendency of the appeal the RO granted a separate 10 percent rating for left hip bursitis, from April 6, 2011.  Although the RO noted in the September 2011 rating decision that the left hip disability rating was not on appeal, the Board disagrees.  As the Board previously had jurisdiction over the issue of entitlement to an increased rating for a left knee disability with left hip bursitis, the Board continues to have jurisdiction over the separate rating that was assigned for left hip bursitis.  Thus, the issues have been modified as shown on the first page of this decision.  

The issues of entitlement to service connection for a low back disability, including as secondary to the Veteran's service-connected left and right knee disabilities, and entitlement to a permanent, total rating pursuant to 38 C.F.R. § 3.340 (2010), have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2007 notice of disagreement and September 2010 Board hearing transcript.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  Effective April 1, 2007, the Veteran's left knee disability causes severe weakness on the left side; range of motion in the left knee shows that flexion is most severely limited to 45 degrees and extension is most severely limited to 10 degrees.  

2.  Effective February 2, 2006, the date of the claim for an increased rating, the Veteran's left hip disability caused subjective complaints of painful, limited motion, and objective findings of osteoarthritis.  VA examination in April 2011 showed motion limited to 100 degrees of flexion and 15 degrees of extension; and the Veteran was not able to cross his left leg or toe out beyond 15 degrees.


CONCLUSIONS OF LAW

1.  Effective April 1, 2007, the criteria for a rating of 60 percent, but not higher, for osteoarthritis of the left knee, status-post total knee replacement have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5055, 5260, 5261 (2011). 

2.  Effective February 2, 2006, the criteria for a separate 10 percent rating for chronic left hip bursitis, but not higher, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, DCs 5003, 5019, 5251, 5252, 5253 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in June 2008 and March 2011 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Veteran was also notified that he should submit evidence demonstrating the effect that worsening of his disability has on employment, in that he was told that he could submit statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The March 2011 letter also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the letters satisfied VA's duty to notify.  The claim was readjudicated in a September 2011 supplemental statement of the case.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006). See also Pricket v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).

Regarding the duty to assist, the RO has obtained the Veteran's service and VA treatment records.  The RO also has provided him with a VA examination in April 2011 and a Board hearing.  The Veteran had indicated in a December 1987 statement that he was receiving Social Security Administration disability benefits.  The RO requested records from the Social Security Administration pertaining to the Veteran but received a response in March 2011 that no records were on file or that no records were found.  The Veteran was notified of this in April 2011 and asked to send any records he had in his possession.  The Veteran responded in April 2011 that he had no Social Security records to send.  All necessary development has been conducted based on the RO's efforts.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Increased Rating

The Veteran was initially granted service connection for moderately advanced osteoarthritis of the left knee with varus and trochanteric bursitis of the left hip in a September 1994 rating decision and was assigned a 10 percent disability evaluation, effective August 2, 1994.  Subsequently, as noted above, in a May 2006 decision, the RO granted a temporary total evaluation for the Veteran's left knee disability from February 2, 2006, to March 31, 2006, in contemplation of a service-connected disability requiring surgery followed by a one-month convalescent period pursuant to 38 C.F.R. § 4.30; granted a temporary total evaluation from April 1, 2006, to March 31, 2007, for the one-year period following the implantation of a prosthetic knee joint pursuant to 38 C.F.R. § 4.71a, DC 5055; and, thereafter, assigned a 30 percent evaluation, effective April 1, 2007.  The Veteran disagrees with this rating assignment and contends that a higher rating is warranted. 

Specifically, in his January 2007 notice of disagreement, the Veteran reported that, since his February 2006 total left knee replacement surgery, he has experienced increased pain in his left leg and hip.  Additionally, in his January 2007 notice of disagreement and May 2008 substantive appeal, the Veteran reported that, as a result of his total left knee replacement surgery, his left leg is now one inch longer than his right leg, and as such, he is required to wear a lift on his right leg.  Moreover, in his May 2008 substantive appeal, the Veteran reported that he had to carry most of his weight on his left leg and could not go very far without severe pain in his left knee and hip.  Thereafter, in a December 2008 statement, the Veteran reported that, due to his additional pain and weakness, VA had recently provided him with a left knee brace and a walker.  Finally, at his September 2010 Board hearing, the Veteran reported that he has left knee instability, with his left knee frequently giving out on him; daily throbbing and swelling in his left knee; constant severe left knee pain and weakness; and constant pain in his left hip.  Further, the Veteran reported that he always used crutches or a walker to ambulate, and indicated that his left knee symptomatology has increased since June 2008. 

In a September 2011 decision, the RO granted service connection for left hip bursitis assigning a 10 percent rating from April 6, 2011, the date of the VA examination.

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, in this case, the record reflects that the Veteran's disabilities have remained constant with respect to the applicable schedular criteria. 

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

A.  Left Knee Disability

The Veteran's left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003-5055.  DC 5055 provides a total rating for one year following prosthetic replacement of a knee joint.  In this case, that requirement has been fulfilled, as a total rating has been assigned from April 1, 2006 to March 31, 2007.  38 C.F.R. § 4.71a , DC 5055. 

Under DC 5055, following the total rating, a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain or limitation of motion rate by analogy to DCs 5256, 5261, or 5262.  The minimum rating that may be assigned a prosthetic knee is 30 percent.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

DC 5003 addresses degenerative arthritis.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  38 C.F.R. § 4.71a, DC 5003 and 5010.  

DCs 5260 and 5261 provide ratings for limitation of flexion and extension of the knee, respectively.  Under DC 5260, a noncompensable rating is assigned when flexion is limited to 60 degrees, a 10 percent rating is assigned when flexion is limited to 45 degrees, and a 20 percent rating is assigned when flexion is limited to 30 degrees.  Under DC 5261, a noncompensable rating is assigned when extension is limited to 5 degrees, a 10 percent rating is assigned when extension is limited to 10 degrees, and a 20 percent rating is assigned when extension is limited to 15 degrees.

A May 2007 VA orthopedic examination notes that the Veteran was doing fairly well status post left total knee replacement.  The surgical scar on the left knee was well-healed.  His range of motion was 5 degrees shy of full extension to approximately 90 degrees and the patella was tracking well.

A June 2008 VA orthopedic surgery note shows the Veteran was coming in for a follow up after two years of undergoing a left knee arthroplasty.  It was noted that the Veteran was doing great until he started to complain of increased bilateral hip, back, and right knee pain.  He also complained of increased left knee pain, as he was favoring the left leg.  On physical examination the left knee revealed a well-healed incision with range of motion between 0 and 120 degrees.  Valgus stress testing revealed some tenderness over the medial collateral ligament.  X-ray examination showed that the knee was well-aligned with no signs of loosening or infection.  The Veteran requested a walker to help him ambulate better with crutches.  The doctor also ordered a hinged brace for the left side to help minimize the stress over the medial collateral ligament.

A September 2008 VA rheumatology attending note shows left knee healed scars from total left knee replacement and flexion restricted to 45 degrees.

In June 2009, a VA orthopedic surgery consult shows the Veteran came in for his routine yearly follow-up.  He continued to walk on his knee and used the left lower extremity without problems.  He liked to use a hinged brace for added support and "confidence."  He still had occasional medial sided pain, which was stable.  He also continued to use a walker to help with mobilization.  Overall the Veteran's status was stable.  He continued to do well with the left knee; however, the right knee was a difficult problem.  On physical examination he had continued good range of motion from 0 to 120 degrees without pain.  There was some pain in the medial side to valgus stress.

A June 2010 VA orthopedic surgery note shows the Veteran's left knee was doing well but that unfortunately his right knee was more limiting.  Physical examination showed the left knee had a well-healed incision and that range of motion was from 0 to 100 degrees.  There was mild medial proximal tibial pain with no effusion or instability.  No x-rays were taken as there was no change in symptoms or history.  

The Veteran submitted statements from friends who indicated that they had known the Veteran for many years and had witnessed the Veteran's difficulties with walking due to severe left knee pain.

An April 2011 VA examination report shows the left knee joint did not have any deformity, giving way, or instability.  The knee also did not have any incoordination, effusion, or episodes of locking, dislocation, or subluxation.  The knee had stiffness, weakness, and pain, and the motion of the joint was affected.  The Veteran was reportedly able to stand for 15 to 30 minutes and unable to walk more than a few yards.  He also used a cane and had an antalgic gait and poor propulsion.  Left knee flexion was to 80 degrees.  Extension was limited to 10 degrees.  There was no additional limitation with repetitive motion, nor was there objective evidence of pain following repetitive motion.  X-rays from May 2008 were noted showing a knee prosthesis with no evidence of fracture, dislocation, or loosening.  There was diffuse osteopenia and vascular wall calcification was noted.  It also was noted that the left leg was one inch longer after the left knee total knee replacement, which might result in pelvic tilt and change in gait pattern.  

These medical findings do not demonstrate severe painful motion in the left lower extremity.  The Veteran has complaints of pain particularly on the medial side to valgus stress, but it was not shown to be extreme or associated with motion.  On most recent examination in April 2011, it was specifically found that there was no objective evidence of pain in the left knee after repeated motion.  However, resolving all doubt in the Veteran's favor, there are findings of severe weakness in the left lower extremity.  The Veteran requested a walker to help him ambulate better with crutches and also was ordered a hinged brace to help minimize the stress over the left medial collateral ligament.  In addition, he was shown to have weakness in the left knee as noted on VA examination in April 2011.  The Veteran was reportedly able to stand for 15 to 30 minutes and unable to walk more than a few yards.  He also used a cane and had an antalgic gait and poor propulsion.  While the Veteran also had other disabilities affecting his mobility such as his right knee and back impairment, based on these findings, the next higher 60 percent rating is warranted for the left knee under DC 5055.

A rating higher than 60 percent is not available under the criteria for limitation of motion of the leg.  Flexion is most severely limited to 45 degrees and extension is most severely limited to 10 degrees.  Two separate 10 percent ratings are the highest ratings available under DCs 5260 and 5261 based on these findings.

A separate rating for instability of the knee does not apply under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The medical evidence shows that the Veteran does not have instability in the left knee.  The May 2007 VA orthopedic examination notes the patella was tracking well.  X-ray examination in June 2008 revealed that the knee was well-aligned with no signs of loosening or infection.  An April 2011 VA examination report also shows the left knee joint did not have any deformity, giving way, instability, or episodes of dislocation or subluxation.  The Veteran requested a walker to help him ambulate better with crutches and also was ordered a hinged brace for the left side to help minimize the stress over the medial collateral ligament.  In addition, the Veteran complained of instability.  However, the objective findings do not support the Veteran's complaints; and as discussed, the hinged brace, walker, and crutches appear to be related to the weakness in the left knee, in addition to the problems with the right knee.  Thus, the Veteran's complaints of left knee instability are not found to be credible.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, when the maximum rating for limitation of motion of a joint has already been assigned, a finding of pain on motion cannot result in a higher rating.  Id.   

Taking pain on motion into consideration, as required by DeLuca, at most, the Veteran has motion of his left knee involving flexion restricted to 45 degrees and extension restricted to 10 degrees, with no additional loss of motion after repetition.  The 60 percent rating assigned under DC 5055 appears to take into consideration painful motion and functional loss.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Therefore, a rating higher than 60 percent for the Veteran's arthritis of the left knee is not appropriate.   

The left knee surgical scar has been described as well healed.  As such, a separate rating for the scar is not warranted.  See 38 C.F.R. § 4.118, DCs 7800-7805.

For all the foregoing reasons, entitlement to an increased rating for the left knee of 60 percent, but no higher, is warranted effective April 1, 2007, the day following the termination of the 100 percent schedular rating.  


B.  Left Hip Disability

The RO assigned the Veteran a 10 percent rating for chronic left hip bursitis from April 6, 2011 under 38 C.F.R. § 4.71a, DCs 5019-5252.

Bursitis is rated under 38 C.F.R. § 4.71a, DC 5019, which is to be rated on limitation of motion of the affected parts, as degenerative arthritis.  DC 5003 addresses degenerative arthritis.  Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints or joint involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 and 5010.  

Under DC 5251, limitation of extension of the thigh to 5 degrees warrants a 10 percent rating.  Under DC 5252, limitation of flexion of the thigh to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; flexion limited to 20 degrees warrants a 30 percent rating; and flexion limited to 10 degrees warrants a 40 percent rating.  

Impairment of the thigh is rated under DC 5253.  Limitation of rotation of the thigh, cannot toe-out more than 15 degrees, in the affected leg warrants a 10 percent rating.  Limitation of adduction of the thigh, cannot cross legs, also warrants a 10 percent rating.  Limitation of abduction of the thigh with motion lost beyond 10 degrees warrants a 20 percent rating.

Ankylosis of the hip is evaluated under DC 5250.  Favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction warrants a 60 percent rating.  Intermediate ankylosis warrants a 70 percent rating.  Unfavorable ankylosis with extremely unfavorable ankylosis, the foot not reaching the ground, crutches necessitated warrants a 90 percent rating. (Special monthly compensation also is entitled if the criteria for the 90 percent rating are met.)

A June 2008 VA orthopedic surgery note shows the Veteran had osteoarthritis in the left hip and complaints of increased hip pain.  It was noted that he ambulated with the help of crutches and that a walker and a brace for the left knee also were ordered.  The Veteran testified at the September 2010 Board hearing that he had pain in his hip, as well as limited motion.  

An April 2011 VA examination report shows that left hip had no deformity, giving way, instability, or incoordination of the joint.  There was pain, stiffness, and weakness, however.  The Veteran was able to stand for 15 to 30 minutes and unable to walk more than a few yards.  He used a cane and had an antalgic gait with poor propulsion.  Range of motion in the hip showed flexion was to 100 degrees, extension to 15 degrees, and abduction to 20 degrees.  The Veteran was not able to cross his left leg over the right.  He also could not toe out more than 15 degrees.  There was no additional limitation or objective evidence of pain following repetitive motion.  The diagnosis was chronic bursitis of the left hip.

Effective February 2, 2006, the date of the Veteran's claim for an increased rating, a separate 10 percent rating is warranted for left hip bursitis.  The June 2008 VA orthopedic surgery note shows complaints of hip pain and osteoarthritis.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

However, a rating in excess of 10 percent is not warranted at any time during the entire appellate period.  On VA examination in April 2011, range of motion studies showed that flexion was limited to 100 degrees, which does not warrant a compensable rating under DC 5252.  Extension was limited to 15 degrees, which does not warrant a compensable rating under DC 5251.  As the Veteran could not cross his legs or toe out more than 15 degrees, he is entitled to a 10 percent rating under DC 5253.  There are no findings showing that motion was lost beyond 10 degrees of abduction or that the Veteran has ankylosis in the hip or any other deformity in the hip.  Rather, the Veteran had abduction to 20 degrees.  Therefore, a rating higher than 10 percent is not warranted for the left hip bursitis.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the veteran.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, the VA examiner noted in April 2011 that there was no additional limitation with repetitive motion, nor was there objective evidence of pain following repetitive motion of the left hip.  As such, the pain experienced on motion has been considered in assigning the current 10 percent evaluation under DC 5253 and there is no additional documented range of motion lost that would warrant a higher rating due to pain.

For all the foregoing reasons, the Board finds that the evidence of record does not support the assignment of a rating in excess of 10 percent for chronic left hip bursitis.  Therefore, entitlement to a rating in excess of 10 for the left hip disability is not warranted at any time during the appellate period.  


III.  Extraschedular Rating

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's left knee and hip disabilities (i.e., severe weakness and limited motion) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 60 percent rating assigned under DCs 5003-5055 contemplates symptoms such as severe weakness in the left extremity following a total knee replacement; and the 10 percent rating under DCs 5019-5252 contemplates limitation of motion due to arthritis.  Thus, the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Effective from April 1, 2007, forward, entitlement to a disability rating of 60 percent, but no higher, for osteoarthritis of the left knee, status-post total knee replacement is granted, subject to the law and regulations governing payment of monetary benefits.

Effective from February 2, 2006, to April 5, 2011, entitlement to a separate rating of 10 percent, and not higher, for left hip bursitis is granted, subject to the law and regulations governing payment of monetary benefits.

Effective from April 6, 2011, forward, entitlement to a rating in excess of 10 percent for left hip bursitis is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


